vt . i J4-5420: Paden. —
[2 ase SASS ORE SEE fe eee 9-1 Filed 04/4520 Pals
4 ag, 5°Y-Of 7} AS Te Po) ee 3 2 —
(=me FE Wh EERIE ES PRES
fox ($340
FE alfh Te TUF

   

Laibed Shakes sleet Cart
R CEh JE irpe Western Oisheied. orm OK

700 Kits, Gt 7 Knrlale

 
oe 40H Fre Vr

e

big jf es
Eage"5:20-cv-00248-SLP Document 9-1 Filed 04/15/20 Page 2 of 2 /

Federal Corre, ace
ction, oe
: 3150 Horton (stitution |
Ft. Worth, .

   
 

th you
a j _ ~ Eee Ray aeict

FOrsoa ane
Sn 2258 return the
“drags.

 
  
